
	

113 S763 IS: Underground Gas Storage Facility Safety Act of 2013
U.S. Senate
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 763
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2013
			Mr. Roberts (for himself
			 and Mr. Moran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To authorize States to enforce pipeline safety
		  requirements related to wellbores at interstate storage
		  facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Underground Gas Storage Facility
			 Safety Act of 2013.
		2.DefinitionsSection 60101(a) of title 49, United States
			 Code, is amended—
			(1)by redesignating
			 paragraphs (20), (21), (22), (23), (24), and (25) as paragraphs (23), (24),
			 (25), (20), (21), and (22), respectively;
			(2)in paragraph
			 (21), as redesignated, by striking and at the end;
			(3)in paragraph
			 (22), as redesignated, by striking the period at the end and inserting a
			 semicolon; and
			(4)by adding at the
			 end the following:
				
					(26)underground
				gas storage wellbore means the piping and hole drilled connecting the
				surface of the earth with the underground gas storage reservoir; and
					(27)underground
				hazardous liquid storage wellbore means the piping and hole drilled
				connecting the surface of the earth with the underground hazardous liquid
				storage
				reservoir.
					.
			3.State
			 enforcement of pipeline safety requirementsSection 60104(c) of title 49, United States
			 Code, is amended—
			(1)by striking
			 A State authority that and inserting the following:
				
					(1)A State authority
				that
					;
			(2)by striking
			 A State authority may not and inserting the following:
				
					(2)A State authority
				may
				not
					;
			(3)by striking
			 Notwithstanding the preceding sentence, a State authority may enforce a
			 requirement and inserting the following:
				
					(3)Notwithstanding
				the limitation set forth in paragraph (2), a State authority may—
						(A)enforce a
				requirement
						;
			(4)by striking
			 chapter 61. and inserting chapter 61; and;
			 and
			(5)by adding at the
			 end the following:
				
					(B)enforce a State
				requirement for the safe construction and operation of underground gas storage
				wellbores and underground hazardous liquid storage wellbores if—
						(i)the State
				requirement has been approved by the Federal Energy Regulatory Commission
				(referred to in this subparagraph as the Commission); or
						(ii)the Commission
				fails to make a decision with respect to the State requirement during the
				30-day period beginning on the date on which the State submits the State
				requirement to the
				Commission.
						.
			
